

116 S885 IS: Guarantee Access to Arts and Music Education Act of 2019
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 885IN THE SENATE OF THE UNITED STATESMarch 26, 2019Mr. Tester (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to expand access to school-wide arts
			 and music programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Guarantee Access to Arts and Music Education Act of 2019 or the GAAME Act of 2019. 2.School-wide access to arts educationSection 1114(b)(7)(A)(iii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314(b)(7)(A)(iii)) is amended—
 (1)in each of subclauses (IV) and (V), by striking ; and and inserting a semicolon; and (2)by adding at the end the following:
				
 (VI)sequential, standards-based arts education taught by certified arts educators (as defined by the State) and community arts providers to meet challenging academic standards; and.
 3.School-wide access to music educationSection 1114(b)(7)(A)(iii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314(b)(7)(A)(iii)), as amended by section (2), is further amended by inserting after subclause (VI) the following:
			
 (VII)sequential, standards-based music education that is aligned to challenging State academic standards and is taught by certified music educators (as defined by the State); and.
 4.Targeted assistance schools for arts educationSection 1115(b)(2)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6315(b)(2)(A)) is amended by striking well-rounded education; and inserting the following:
			
 well-rounded education, such as—(i)programmatic assistance for students to participate in arts programs that address their academic needs (including support for certified arts educators (as defined by the State), arts educator professional development, supplies, and other expenses associated with instruction in the arts); and.
 5.Targeted assistance schools for music educationSection 1115(b)(2)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6315(b)(2)(A)), as amended by section 4, is further amended by adding at the end the following:
			
 (ii)programmatic assistance for students to participate in music programs that address their academic needs (including support for certified music educators, music educator professional development, instruments, sheet music, and other expenses associated with music instruction);.